Citation Nr: 1310861	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-34 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In August 2011, the Board remanded the matter for additional development.  Unfortunately, for the reasons discussed below, further development is required.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay in the adjudication of this matter, further development is needed before the claim on appeal can be properly adjudicated.

Initially, it appears there may be outstanding private treatment records relevant to the claim.  In a September 2012 brief, the Veteran's representative argued that a prior medical opinion dated from 1976 is inadequate because private medical records associated with the file from Ohio State University are incomplete.  At the March 2011 hearing, the Veteran testified that he was hospitalized at this facility for psychiatric treatment within approximately one year of his discharge from service.  Hearing Transcript, pp. 4-5.  He testified that he was hospitalized for 30 days.  The Board's review reveals ten pages of records from this facility, dated from 1975.  Of these, four pages pertain to psychiatric treatment.  It is thus possible that the records are incomplete, as contended.

While the Ohio State University records may be unavailable given the amount of time that has passed since treatment, the Board nevertheless finds that an attempt should be made to obtain them.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  On remand, the RO should additionally clarify the exact name of the facility with the Veteran, as his hearing testimony is unclear in this regard.

A remand is also required in order to obtain an additional medical opinion.  In August 2011, the Board found that while the record contained diagnoses of PTSD, it was unknown whether those diagnoses were rendered in accordance with the DSM-IV.  The Board found that the Veteran's two alleged stressors, involving a jeep accident and rocket attacks in Pleiku, had been sufficiently corroborated.  Additionally, service treatment record showed complaints of anxiety starting in September 1972.  Accordingly, a VA examination was ordered to ascertain the psychiatric diagnoses present, and their relationship to service.

In August 2011, a VA examination was conducted.  The VA examiner found that the Veteran does not have PTSD because his symptoms did not meet the diagnostic criteria for the disorder under DSM-IV criteria.  Rather, the Veteran was diagnosed with a mood disorder, not otherwise specified, a personality disorder, not otherwise specified, and poly substance dependence in remission.  With regard to the mood disorder, the examiner found,

The diagnosis of Mood Disorder NOS is a bit more complicated. It was difficult to determine whether this was best characterized as mood Disorder NOS or disorder due to a general medical condition. There is clearly a mood disorder present and it could be related to the military if it is caused by his service connected medical conditions. However, the undersigned finds it impossible to make this decision especially since the Veteran was a poor historian and focused on proving PTSD and therefore it was not possible to get an accurate range and report of the Veterans experiences and onset of said experiences. The undersigned is also not a physician and therefore can not determine if his medical problems were caused by his jeep accident or other accidents he was in. It does appear that his mood worsened as his physical health declined but the undersigned can not state without resorting to mere speculation if this is due to or related to the service connected medical condition. 

These findings suggest a relationship between the Veteran's service-connected disabilities and his mood disorder.  The record additionally contains a December 2010 VA treatment report, in which the Veteran was diagnosed with "Depressive Disorder NOS, R/O Mood Disorder Due to General Medical Condition."  CAPRI records, p. 55/197.  The Board finds that in order to fairly adjudicate the claim, the possibility of a secondary service connection relationship should be further explored.  As the August 2011 VA examiner appears unable to resolve the issue, a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private treatment records from the facility in which he was hospitalized shortly after discharge (variously referred to as Ohio State University Hospital, Columbus State Psychiatric Hospital, and Ohio State Psychiatric Institute on West Broad Street in Columbus, Ohio).  Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file.

If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and compliance must be achieved with the  requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012).

2.  The RO should have the Veteran scheduled for an appropriate VA psychiatric examination to address the nature and likely etiology of his psychiatric disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not that the Veteran suffers from a psychiatric disability that was caused or aggravated (permanently made worse) by his service-connected disabilities, which presently include ischemic heart disease and Type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

The examiner should additionally opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a psychiatric disability that is due to an injury or other event or incident of his period of active service.	

If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After completing the examination, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO then should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


